            Case 4:19-cr-00199-CLR Document 1 Filed 12/03/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION



UNITED STATES OF AMERICA                               Information No.             SO.DlsT

       V.                                               VIO: O.C.G.A.§40-6-391(a)(l)
                                                             18U.S.C.§§7 and 13
AMANDA L. MCLELLAN                                              D.UX


                                                                O.C.G.A.§ 40-6-253
                                                                18 U.S.C. §§ 7 and 13
                                                                Open Container


THE UNITED STATES ATTORNEY CHARGES:                                CR419-0199
                                           COUNT ONE


  On or about September 2, 2019, in the Southern District of Georgia, on land within the special

maritime and territorial jurisdiction of the United States and under the concurrent jurisdiction of

the United States and the State of Georgia, namely Fort Stewart Military Reservation,

                                    AMANDA L. MCLELLAN


did unlawfully drive and was in actual physical control of a moving vehicle while under the

influence of alcohol to the extent that it was less safe for her to drive, in violation of Title 18,

United States Code,Sections 7 and 13, and the Official Code of Georgia Annotated, Section

40-6-391(a)(1).
           Case 4:19-cr-00199-CLR Document 1 Filed 12/03/19 Page 2 of 2




                                         COUNT TWO


  On or about September 2, 2019, in the Southern District of Georgia, on land within the special

maritime and territorial jurisdiction of the United States and under the concurrent jurisdiction of

the United States and the State of Georgia, namely Fort Stewart Military Reservation,

                                  AMANDA L. MCLELLAN


did unlawfully possess an open alcoholic beverage container in the passenger area of a motor

vehicle upon the roadway or shoulder of a public highway, in violation of Title 18, United States

Code, Sections 7 and 13, and Official Code of Georgia Annotated, Section 40-6-253.




                                              BOBBY L. CHRISTINE
                                              UNITED STATES ATTORNEY




                                              Katelyn Semales
                                              Special Assistant U.S. Attorney
                                              Massachusetts Bar # 695339
